Citation Nr: 1645215	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to October 22, 2009, and as 50 percent disabling prior to January 26, 2016.

2.  Entitlement to an increased initial rating for PTSD, rated as 30 percent disabling since January 26, 2016.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter initially came before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, inter alia, granted service connection for PTSD, assigning an initial 30 percent disability rating effective February 14, 2008.

In September 2015, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, in a March 2016 rating decision, the AOJ awarded a 50 percent disability rating effective October 22, 2009, and a 30 percent disability rating from January 26, 2016, for PTSD.  Because less than the maximum available benefit for a schedular rating was awarded for PTSD and because the increase was not awarded for the entirety of the claims period, the claim remains properly before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to October 22, 2009, the Veteran's PTSD was manifested by no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From October 22, 2009, the Veteran's PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity.



CONCLUSIONS OF LAW

1.  Prior to October 22, 2009, the criteria for an initial disability rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411 (2015).

2.  From October 22, 2009, the criteria for a disability rating of 50 percent, but no more, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, DC 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA's General Counsel has held that VCAA notice is not required for "downstream" questions.  VAOPGCPREC 8-2003.  Here, the Veteran's claim for service connection for PTSD was granted in January 2010, and he was assigned a disability rating and an effective date in that decision.  As the issue currently before the Board stems from a disagreement with a "downstream" question, no additional notice is required with respect to this issue because the purpose that the notice is intended to serve has been fulfilled with respect to this claim.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007).

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the issue decided herein was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and statements from the Veteran and his representative.  The Veteran and his representative have not alleged that there is any additional outstanding evidence pertinent to the claim, and the Board is unaware of any such evidence.

Further, the Veteran was afforded VA examinations in October 2009, August 2012, and January 2016 to assess the nature and severity of his PTSD.  The examination reports contain sufficient evidence by which to evaluate the severity of the Veteran's PTSD in the context of the rating criteria during the appeal period.  Moreover, since the last VA examination conducted in January 2016, the Veteran has neither alleged, nor presented evidence to suggest, that his PTSD has worsened since that time.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Accordingly, there is no indication that there is a need for additional examinations or medical opinions.  Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty to assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

In September 2015, this case was remanded to obtain all outstanding VA medical records, to ask the Veteran to provide releases authorizing VA to obtain all records of private treatment, and to provide the Veteran with a VA examination to ascertain the current severity of his PTSD.  All available medical treatment records pertaining to the Veteran's claim have been obtained and associated with the claims file, and a VA examination was conducted in January 2016 to assess the severity of the Veteran's PTSD.  The Board therefore finds that the AOJ substantially complied with the Board's September 2015 remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

II.  Increased Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The claimant's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.1.  Where, as in this case, the questions for consideration are the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Staged ratings are appropriate "when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Here, the Veteran's PTSD is currently evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  From February 14, 2008, to October 21, 2009, PTSD is evaluated as 30 percent disabling; from October 22, 2009, to January 25, 2016, 50 percent disabling; and from January 26, 2016, PTSD is evaluated as 30 percent disabling.  

Under the General Rating Formula, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances ( including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2015).  Also, the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Moreover, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Accordingly, VA must consider all symptoms of a veteran's condition that affect the level of occupational and social impairment.  See id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  The GAF score assigned, however, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue.  Rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A.  Prior to October 22, 2009

In August 2007, the Veteran presented to the VA medical center (VAMC) for psychiatry assessment with complaints of depression, anxiety, low energy, low-self-esteem, difficulty falling asleep, irritability, and occasional passive suicidal ideation with no plan or action.  He stated that on one occasion he had suicidal ideation with a plan but no intent.  On examination, the following was noted: well-groomed appearance; normal speech; bright (at times) and congruent (with comments) affect; logical and goal oriented thought processes; normal orientation; and good judgement.  The Veteran noted that he was having some problems with attention and concentration as well as short-term memory.  At that time, he reported being happily married and employed as a police officer.  He was assigned a GAF score of 65-70.  He was also assigned a GAF score of 68 the following day.

In February 2008, the Veteran presented to the VAMC for a follow-up visit at the older adult clinic.  At that time, he reported continued, but less intense symptoms of depression.  He denied suicidal ideation.  On examination, the following was noted: clean and groomed appearance; mild-moderate dysphoric mood; generally bright, full range affect; normal speech; organized and logical thought processes; normal orientation; good insight; good judgment; and good attention.

In May 2008, the Veteran presented to the VAMC for a scheduled psychiatric appointment.  At that time, the Veteran reported feeling significantly better, having better focus, and feeling less anxious and depressed.  On examination the Veteran exhibited clear, relevant thinking, no psychosis, no suicidal or homicidal ideation, and good insight and judgment.  He was assigned a GAF score of 67. 

The above evidence indicates that prior to October 22, 2009, the Veteran's PTSD does not warrant a rating in excess of 30 percent.  The Veteran exhibited depression and anxiety.  However, symptoms required for a 50 percent rating were not shown.  The Veteran did not exhibit circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment; impaired abstract thinking, or difficulty in establishing and maintaining effective work and social relationships.  In fact, the Veteran exhibited normal speech, normal thought processes, normal orientation, good judgment, and no problems with establishing and maintaining work and social relationships during the relevant time period.

Although the Veteran reported having short-term memory problems and suicidal ideation, such symptoms were not consistently experienced by the Veteran.  In fact, the Veteran denied having suicidal ideation in February and May 2008.  Moreover, the evidence of record reveals that such symptoms still did not result in occupational and social impairment with reduced reliability and productivity.  In this regard, the Board points out that in evaluating the severity of the Veteran's PTSD, "it is not the symptoms, but their effects, that determine the level of impairment."  Mauerhan, 16 Vet. App. at 443.  In this case, the Veteran indicated that he was happily married and employed as a police officer.  Notably, in consideration of the Veteran's reported symptoms, he was assigned GAF scores ranging from 65 to 70 during the relevant time period.  The Board finds highly probative the fact that health professionals assigned GAF scores that reflected their determination that the Veteran's symptoms were only mild in degree.  Accordingly, the Board finds that an initial rating in excess of 30 percent for PTSD is not warranted for the time period prior to October 22, 2009.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

The Board notes that the evidence of record contains a May 2009 psychological evaluation at the VAMC conducted by Dr. B, where the Veteran was administered a battery of personality tests.  In the evaluation report, the doctor provided diagnostic impressions of PTSD, major depressive disorder (MDD), and mixed personality disorder.  The doctor indicated that the Veteran revealed high levels of depression, anxiety and avoidance; that he manifested diminished capacity for coping with stress or interpersonal conflict; his preference for withdrawal from interpersonal contact seemed to be longstanding and had led to dysthymia as well as anxiety; and that mistrust/paranoia as well as severe depression did make him a risk to himself and others.  To the extent the psychological testing reflects a more serious impairment, it is of less probative value.  The doctor prefaced his report by stating the following: "[t]he following report is based on a blind interpretation of the test data and should be regarded as hypothetical in nature" and that "direct clinical validation of diagnostic impressions is essential for proper treatment."  In addition, the doctor stated that the Veteran produced a "marginally valid" profile due to excessive endorsement of statistically rare responses.  He further explained that such a result could be an indication of an attempt to exaggerate psychopathology or suggestive of an extraordinarily high level of emotional distress.  He did not provide any further findings in this regard.

B.  From October 22, 2009 to January 25, 2016

In October 2009, the Veteran was afforded a VA examination.  At that examination, the Veteran complained of having "a lot of depression and guilt feelings."  He reported that his mood had been pretty consistent (not openly blue or sad).  He also reported the following: always feeling negative about himself; low energy; poor concentration; angry outbursts (at objects, not people); and irritability and feeling on edge.  He stated that he was married and that "things at home are fine."  He also stated that he had a sister, with whom he talked to on a regular basis, and had a well-rounded group of friends.  He commented that although his relationships were solid, he expressed feeling detachment and having difficulty in getting close to others.  In addition, he stated that he was a policeman for 34 years, but that he retired in 2007.  He commented that he chose work shifts that would allow him to be away from others.  He also stated that he enjoyed riding motorcycles and restoring cars in his leisure time.

On examination, the VA examiner observed the following: clean appearance, normal affect, normal mood, and intact orientation (person, time, and place).  She noted that the Veteran's speech, thought process, and thought content were unremarkable.  She indicated no abnormalities as to the Veteran's judgment.  She also noted that the Veteran had the following: no delusions; no hallucinations; no inappropriate behavior; no obsessive/ritualistic behavior; no homicidal thought; no episodes of violence; and ability to maintain minimum personal hygiene.  In addition, she noted that the Veteran endorsed the following: sleep impairment (e.g., having terrible thoughts that keep him awake, waking up sobbing, having negative dreams, and never feeling rested); panic attacks that occur about once a week; thoughts of suicide without intent or plan; and mildly impaired recent and immediate memory.  

The diagnoses were PTSD and MDD.  The VA examiner found that the Veteran experienced the following PTSD symptoms: recurrent and intrusive distressing recollections; avoidance of thoughts, feelings, or conversations associated with his PTSD-related traumatic events; avoidance of activities, places, or people that arouse recollections of his PTSD-related traumatic events; feelings of detachment or estrangement from others; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He noted that these symptoms occurred with regularity, but not daily, and were moderate in severity.  He found that the Veteran experienced the following MDD symptoms: depressed mood, low energy, thoughts of suicide, poor concentration, excessive guilt, and feelings of worthlessness.  However, he found that these symptoms were related to the Veteran's PTSD symptoms.  Due to the interaction between the symptoms, he stated that separate GAF scores could not be determined without resorting to speculation.  The Veteran was assigned a GAF score of 60.

The VA examiner opined that the Veteran had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, due to PTSD.  The VA examiner explained that the Veteran's irritability, self-criticism, excessive guilt, hypervigilance and avoidance symptoms contributed toward some isolation and patterns of self-doubt, but that he was able to maintain healthy relationships. 

In September 2010, the Veteran was seen at the VAMC due to a previous report that he had suicidal ideations.  However, at that visit, the Veteran denied that he was experiencing any suicidal ideation with any plan or intent to act.  He did report some feelings of hopelessness due to pain (from foot neuropathy), low libido, depressed affect, and sleep of three to four hours duration.  He denied having hallucinations and homicidal ideation.  On examination, the following was noted: mild dysphoric mood; blunted but irritable affect; coherent, fluent, normal paced speech; and intact memory.

In August 2012, the Veteran was afforded another VA examination.  At that examination, the Veteran endorsed having depressed mood, sleep impairment, feelings of worthlessness or inappropriate guilt, and diminished ability to think or concentrate.  He denied having the following: delusions, hallucinations, obsessions/compulsions, panic attacks, homicidal ideation, and suicidal ideation.  The Veteran indicated that his relationship with his sister had soured sometime after August 2012 when he decided to discontinue treatment for his substance abuse.  He stated that he separated from his wife in June 2012 after being married for 13 years.  However, he indicated that he continued to have a relationship with his step-daughter (e.g., seeing her a couple times and month and texting several times a week) and a friendship with his step-daughter's father (e.g., meeting for lunch at least once a week).  He stated that he also continued to have numerous friends (i.e., same group of friends), and that he was staying very active with seeing his friends.  In addition, he stated that he continued to enjoy riding motorcycles and restoring cars in his leisure time.  He indicated that he had not worked since his retirement, and that he retired due to being eligible by age and duration of work and for neuropathy in his foot.  

On examination, the VA examiner noted that the Veteran was appropriately dressed, and that he was oriented to person, place, and time.  She also noted the following: normal speech; appropriate, full affect; euthymic mood; normal thought processes; normal memory; and able to maintain hygiene.  In addition, she indicated no abnormalities as to the Veteran's judgment.  She noted that the Veteran had no episodes of violence, did not behave impulsively, and did not have inappropriate behavior.  

The VA examiner diagnosed the Veteran with PTSD, MDD, and polysubstance abuse.  She found that the following symptoms applied to the Veteran's diagnoses: depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  She also found that it was possible to differentiate what symptom(s) were attributable to each diagnosis.  In this regard, the VA examiner found that the following symptoms were related to PTSD: mild avoidance, mild sleep impairment, and occasional nightmare (which do not appear to impact sleep or functioning).  The Veteran was assigned a GAF score of 65 for his PTSD.  

The VA examiner also reported that the Veteran experienced the following PTSD symptoms: recurrent distressing dreams (may not happen for two to three months, but will then happen several days in a row); avoidance of thoughts, feelings, or conversations associated with his PTSD-related traumatic events (avoids sad images of animals or people); avoidance of activities, places, or people that arouse recollections of his PTSD-related traumatic events (avoids talking about traumatic events and anything about the Vietnam War); restricted range of affect (but still likes to be around people, laugh, and joke, and able to experience pleasure); difficulty falling or staying asleep (getting enough sleep, but unable to sleep soundly and waking up frequently); irritability or outbursts of anger (never directed at people, directed toward inanimate objects - blurting out profanities while working on projects); hypervigilance (always having back to the wall in public); and exaggerated startle response (when door slams or there is a loud noise).  She remarked that the Veteran's PTSD symptoms had not worsened since his last VA examination, were quite mild, had little impact on social functioning, and would not prevent working.  

In addition, the VA examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation, due to his diagnosed mental conditions.  However, she opined that most of the Veteran's impairment was attributable to MDD and polysubstance abuse, and that neither was related to his PTSD.  She further explained that PTSD was the least impairing.  Additionally, she opined that the Veteran's PTSD did not render him unable to secure and maintain employment.  She reasoned that the Veteran's symptoms attributable to PTSD were mild, that he had a good support network of close friends, and that he continued to enjoy leisure activities.

Based on the foregoing, the Board finds that the Veteran's PTSD does not warrant a rating in excess of 50 percent from October 22, 2009 to January 25, 2016.  Here the Veteran exhibited a depressed mood, feelings of worthlessness, poor concentration, sleep impairment, irritability or outbursts of anger, hypervigilance, exaggerated startle response, and avoidance relating to PTSD-connected traumatic events.  These symptoms most closely approximate those listed in the criteria for a 50 percent rating under DC 9411.  The evidence of record, reveals that symptoms required for a 70 percent rating, such as the following were absent: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  In fact, it was noted that the Veteran had no obsessive/ritualistic behavior, no neglect of personal hygiene/appearance, normal speech, and normal orientation in the October 2009 and August 2012 VA examination reports.  Both VA examiners also commented on the Veteran's ability to maintain healthy relationships and his good network of close friends.

Even though the Veteran's reported symptoms may suggest difficulty in adapting to stressful circumstances, such symptoms are also contemplated by a 50 percent rating under DC 9411.  Also, although the Veteran reported having panic attacks, and has contended that such attacks occurred daily as opposed to weekly (see September 2011 VA Form 9), such attacks as well as his depression, nonetheless, did not appear to have affected his ability to function independently and appropriately.  Moreover, although he reported having impaired impulse control, he indicated that his angry outbursts did not include episodes of violence.  In addition, although he reported having passive suicidal ideation, such symptoms were not consistently experienced by him.  In fact, he denied having suicidal ideation in September 2010 and August 2012.

Nevertheless, the evidence of record reveals that such symptoms still did not result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Here, although the Veteran indicated that he separated from his wife and that his relationship with his sister soured during the relevant time period, he also indicated that he maintained a relationship with his step-daughter and his step-daughter's father as well as numerous friendships.  Also, in regard to his relationship with his sister, he indicated that the difficulties in their relationship were due specifically to his substance abuse.  Additionally, although the Veteran indicated that he no longer worked, the reasons for his retirement were not related to his PTSD.  There is also no indication, to include the Veteran's own statements, that he would be unable to acquire and maintain more than marginal employment.  Moreover, the Veteran was assessed as having no deficiencies as to thinking and judgment in the May 2010 and August 2012 VA examinations.  Furthermore, in consideration of the Veteran's reported symptoms, he was assigned GAF scores ranging from 60 to 65 during the relevant time period.  The Board finds highly probative the fact that health professionals assigned GAF scores that reflected their determination that the Veteran's symptoms were either mild or moderate in degree.  Accordingly, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted for the time period from October 22, 2009 to January 25, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411. 

C.  Since January 26, 2016

In January 2016, the Veteran was afforded another VA examination.  At that examination, the Veteran complained of the following: problems with concentration, irritability, angry verbal outbursts, nightmares (twice a week), waking up throughout the night (sleeping four hours per 24 hour cycle), feeling depressed at least every day, decreased interest in his hobbies and recreations, and intrusive recollections.  He stated that although he remains married to his wife, they had been separated for almost 5 years.  He stated that he had not been pursuing other relationships, despite the prolonged separation.  Also, he indicated that he maintained a relationship with his sister, although suggesting that the relationship continued to be strained, and that he had no other family he associated with.  He indicated that he had been "very much alone" since 2014 and had no one except his friends.  In this regard, he indicated that he still had friends from the police department, high school, and motorcycle riding, as well as five to six "very close friends."  Also, he stated that he had reduced participation in hobbies of auto/parts restoration by 30 to 40 percent compared to past years, but that he found that motorcycles continued to be his passion.  In addition, he expressed that since his retirement, he would sometimes do part-time work for himself restoring cars and parts for sale, but that he had not done so recently.

On examination, the VA examiner noted that the Veteran was casually and neatly dressed.  He also noted the following: coherent, fluent, average paced speech; dysphoric mood; sad/blunted affect; logical, goal directed thought process; normal orientation; intact memory; and fair to good judgment.  The Veteran denied having hallucinations, delusions, homicidal ideation, and suicidal ideation (although he reported that he had suicidal ideation in the past).

The diagnoses were PTSD and unspecified depressive disorder.  He found the following symptoms to be related to the Veteran's psychiatric diagnoses: depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood.  He also stated it was possible to differentiate what symptom(s) were attributable to each diagnosis.  In this regard, the VA examiner found that the following symptoms were related to PTSD: re-experiencing, avoidance, persistent negative changes in cognition/mood, and hyperarousal.  In addition, the Veteran experienced the following PTSD symptoms: recurrent , involuntary, and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the PTSD-related traumatic event(s); avoidance or distressing memories, thoughts or feelings associated with the PTSD-related traumatic event(s); avoidance of  external reminders that arouse distressing memories, thoughts, or feelings associated with the PTSD-related traumatic event(s); persistent negative emotional state; markedly diminished interest or participation in significant activities; irritable behavior and angry outbursts; problems with concentration; and sleep disturbance.  He opined that the Veteran's PTSD was of "moderate severity impacting subjective distress, as well as family/social life due to irritability (no notable occupational impairment other than what might be predictable given reported concentration difficulties)."

The VA examiner opined that the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  He indicated that he could not differentiate what portion of the occupational and social impairment was caused by each mental disorder.  He reasoned that the "[d]isorders are comorbid, chronic, mutually exacerbate each other, thereby making differentiation of portions of impairment highly speculative."

Based on the foregoing, the Board finds that since January 2016, the Veteran's PTSD nearly approximates the criteria required for a 50 percent rating.  Here, during the relevant time period, the Veteran experienced the following symptoms: depression; distressing memories; distress at exposure to cues related to PTSD-connected traumatic event(s); avoidance relating to PTSD-connected traumatic event(s); negative emotional state; diminished interest or participation in significant activities; irritable behavior and angry outbursts; problems with concentration; and sleep disturbance.  Indeed, the evidence of record shows that the Veteran experienced symptoms suggestive of the 50 percent rating criteria such as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Moreover, in consideration of the Veteran's reported symptoms, the January 2016 VA examiner concluded that the Veteran's PTSD symptoms were moderate in severity, which impacted his subjective distress as well as his family/social life.  In this regard, although the Veteran continued to maintain some friendships, he indicated being "very much alone."  He also indicated having a continued strained relationship with his sister and no other familial support.  Additionally, although the VA examiner stated that there was no notable occupational impairment (as the Veteran was retired), he still indicated that such impairment would persist given the Veteran's reported concentration difficulties.  In this regard, the Veteran has indicated decreased participation in his hobbies and part-time work for himself.  Accordingly, the Board finds that an initial 50 percent rating for PTSD is warranted for the time period from January 26, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

However, the evidence of record, reveals that symptoms required for a 70 percent rating, such as the following were absent: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships.  In fact, it was noted that the Veteran was neatly dressed, and had normal speech, thought processes, and orientation.  In addition, the Veteran denied having suicidal ideation.

Even though the Veteran's reported symptoms may suggest difficulty in adapting to stressful circumstances, such symptoms are also contemplated by a 50 percent rating under DC 9411.  Also, although the Veteran indicated having impaired impulse control, the Veteran indicated that his angry outbursts did not include episodes of violence.  Notwithstanding, the evidence of record reveals that such symptoms still did not result in occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  Here, although the Veteran indicated that he was separated from his wife and that his relationship with his sister was strained during the relevant time period, he also indicated that he still maintained a relationship with his sister and various friends.  Also, although the Veteran indicated that he no longer did part-time work for himself and that he decreased participation in his hobbies, there is no indication, to include the Veteran's own statements, that he would be unable to continue such activities.  Moreover, the Veteran was assessed as having a logical, goal directed thought process and fair to good judgment.  Furthermore, in consideration of the Veteran's reported symptoms, his symptoms were assessed as only moderate in severity.  Accordingly, the Board finds that an initial rating in excess of 50 percent for PTSD is not warranted for the time period since January 26, 2016.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.130, DC 9411.

III.  Additional Considerations

The Board has also considered the propriety of a referral for extraschedular consideration.  However, the Board finds that the Veteran's PTSD symptomatology does not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  First, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability and the established criteria found in the rating schedule to determine whether a claimant's disability picture is adequately contemplated by the rating schedule.  Id. at 115.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including depression, anxiety, panic attacks, sleep impairment, memory impairment, irritability, and low energy.  The current 50 percent and 30 percent ratings contemplate these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal, and referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  An extraschedular rating is therefore not warranted on this basis as well.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  Here, the Veteran has not indicated, nor does the evidence suggest, that he is unable to seek or maintain employment as a result of his PTSD.  Although the Veteran indicated that he retired from his job as a police officer in 2007, he stated that he retired due to being eligible by age and duration of work and for neuropathy in his foot.  
Therefore, the Board finds that a claim for TDIU has not been raised.


ORDER

Entitlement to an initial disability rating in excess of 30 percent, prior to October 22, 2009, and in excess of 50 percent prior to January 26, 2016, for PTSD is denied.

Entitlement to a 50 percent rating, but no higher, for PTSD since January 26, 2016 is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


